Citation Nr: 1617113	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-35 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation higher than 20 percent for diabetes mellitus.

2. Entitlement to an earlier effective date than September 22, 2010 for the grant of service connection for diabetes mellitus.

3. Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder, including degenerative disc disease.

5. Entitlement to service connection for a lumbar spine disorder, including degenerative disc disease.

6. Entitlement to service connection for a neurological disorder of the lower extremities, including meralgia paresthetica, including as secondary to diabetes mellitus and/or a lumbar spine disorder.

REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970, including           in Vietnam, and was awarded the Purple Heart and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal contests the denial of service connection for lumbar spine degenerative disc disease and meralgia paresthetica of the bilateral lower extremities.  Additionally, the RO has granted service connection for diabetes mellitus, and the Veteran appealed the initial rating and effective date for diabetes.  He also appealed the initial assigned evaluation following grant of service connection for PTSD.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The claim for service connection for lumbar spine degenerative disc disease requires presentation of "new and material evidence" to reopen, as entitlement to service connection for a lumbar spine disability was previously addressed in              rating decisions dated in November 1970, February 1998 and February 2007.  The Veteran's current claim is based upon the same factual basis as the previous claims for entitlement to service connection which were denied in prior rating decisions. As such, it is appropriate for the Board to consider this claim as a request to reopen. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
See generally, Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  Moreover, while the RO indicated it had reopened the matter, the Board must decide in the first instance whether to reopen a claim on appeal and the claim has been restated accordingly.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issues of increased evaluation for diabetes mellitus and PTSD, and whether service connection is warranted for a lumbar spine disorder, including degenerative disc disease, and a neurological disorder of the lower extremities, including meralgia paresthetica, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed his claim for entitlement to service connection for diabetes mellitus no earlier than September 22, 2010, and there is no prior pending claim or adjudication of the matter that qualifies under the Nehmer holdings and applicable regulations for retroactive adjustment of the effective date of service connection. 

2. A November 1970 RO rating decision denied a claim for service connection for back disability, which it characterized as spina bifida.  The Veteran did not file an appeal nor submit new and material evidence within one year of the decision.  

3. A February 1998 RO rating decision reopened the claim but denied service connection for degenerative disc disease as such was not shown to be related to any injury in service and the congenital conditions (congenitally short pedicles of L3-L5 with congenitally small spinal canal previously denied as spina bifida) finding that such was a congenital or development defect.  The Veteran did not file an appeal nor submit new and material evidence within one year of the decision.  

4. A February 2007 RO rating decision determined that new and material evidence had not been presented to reopen the claim.  The Veteran did not file an appeal nor submit new and material evidence within one year of the decision.  

5. Since then, additional evidence has been received which presents a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria are not met to establish an earlier effective date than September 22, 2010 for the grant of service connection for diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. § 3.102, 3.114, 3.159, 3.303, 3.400, 3.816 (2015).

2. The November 1970, February 1998 and February 2007 RO rating decisions denying service connection or the petition to reopen service connection for a back disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).

3. New and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;          and (3) that VA will obtain on his behalf.  

As the claim for lumbar spine disability is reopened, discussion of whether there was VCAA compliance is not warranted because any notice or assistance discrepancy would be harmless error.  See Bernard v. Brown,   4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007).

As to the claim for earlier effective date for grant of service connection for diabetes mellitus, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a notice of disagreement (NOD) with the RO's decision as to the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to this "downstream element." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  No detrimental effect involving VCAA notice has been alleged by the Veteran, and so the notice already provided on the original claim for service connection is sufficient.

VA's duty to assist has been properly fulfilled.  Since the claim being decided is one for earlier effective date, the relevant decisive evidence is that already on file on or prior to the current assigned September 22, 2010 effective date of service connection, though that does not rule out obtaining new relevant evidence such as evidence of a previously filed claim or argument to support the claim.                   

The Board does note that Service Treatment Records (STRs) were previously obtained, as have been post-service VA and other medical records.  The Veteran has not identified any outstanding evidence directly relevant to this claim.  The Veteran declined the opportunity for a hearing in this case.  There is no indication of further development to complete.  The Board has a sufficient basis upon which to issue a decision. 

Earlier Effective Date for Service Connection for Diabetes Mellitus

Under VA law, generally, the effective date of an award of compensation benefits that is based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 
For claims for service connection, the effective date also can be the day following separation from active service if the claim is received within one year after separation from service; otherwise, the rule still is the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The date of claim is determined by the date it was received by VA.  See 38 C.F.R.           § 3.1(r) .

For purpose of this case, i.e., which involves a claim submitted prior to March 24, 2015, the law defined a claim to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any communication indicating an intent to apply for a VA benefit might be considered an informal claim provided it identified the benefit sought.  38 C.F.R. § 3.155(a); Criswell v. Nicholson,              20 Vet. App. 501 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27           (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to express an intent to file a claim for VA benefits).

In this instance, there is no documentation on file dated prior to September 22, 2010 which set forth a claim for service connection for diabetes mellitus.  There is no other informal communication of record which can reasonably be interpreted as a claim for that condition.  While diabetes mellitus may have manifested prior to that time, treatment records by themselves without expressed intent to seek benefits are not a claim.  MacPhee, supra; Ellington v. Nicholson, 22 Vet. App. 141 (2007).  That would normally end the discussion as to the proper effective date of service connection, and September 22, 2010 would be the earliest assignable effective date for compensation benefits.  Regarding entitlement to service connection for diabetes mellitus, however, in particular, there is a specific scheme under which an earlier effective date may be assigned, provided an earlier claim or any adjudicative action upon the claimed condition existed.  This is based on the Nehmer holdings and pertinent VA regulation

The payment of retroactive benefits by VA is prohibited.  However, with respect to claims for retroactive benefits based on service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, the Nehmer line of cases creates a limited exception to the general statutory provisions governing retroactive benefits.  See Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Admin., C.A. No. C-86-6160 (TEH) (N.D. Cal. May 20, 1991); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002).

VA has issued special regulations in view of the above.  See 38 C.F.R. § 3.816.
The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides is May 8, 2001. See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).                   In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or                § 3.400.  See 38 C.F.R. § 3.816(c)(4) . 

Applying the provisions of section 3.816, however, the Board does not have a basis upon which to apply an earlier effective date, given, again, the absence of any prior pending claim or adjudication of the issue at hand.  Instead, the default process for assignment of effective dates applies, and as stated, that does not allow any greater benefit in this case.  

The claim must be denied.  While it is recognized the Veteran may have manifested diabetes before September 2010, the Board must follow the law on assignment of effective dates which do not allow greater benefit here.  Compensation was not denied in a decision issued between September 25, 1985 and May 3, 1989; a claim was not pending before VA on May 3, 1989; nor was one received between that date and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus, type II.  VA also did not issue a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus, type II. Moreover, a claim for service connection for diabetes was not filed within one year of discharge from service.  Nor was a claim filed within one year of the effective date of the addition of diabetes mellitus, type II, as a presumptive disorder.  

As the medical evidence of record, including VA treatment records dating from 1997 to 2003, does not show that the Veteran manifested diabetes mellitus on May 8, 2001, and there is no other indication of record that the Veteran manifested diabetes mellitus, type II, on that date, the provisions of 38 C.F.R. § 3.114 do not assist the Veteran in obtaining an earlier effective date.  

As the preponderance of the evidence is unfavorable, VA's benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Petition to Reopen Service Connection for Lumbar Spine Disorder,                        and Claim on the Merits

The RO originally denied the claim at issue in a November 1970 rating decision.  The Veteran had claimed entitlement to service connection for back strain.  The RO found that evidence showed the Veteran had spina bifida and which was a recognized constitutional or developmental abnormality, and not a disability under VA law.  On this basis, the claim was denied.  The Veteran did not appeal and did not file new and material evidence within one year, and this decision became final and binding.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.200 (2015).


The Veteran later filed a petition to reopen which was denied by way of a February 1998 RO rating decision.  At that time, the RO acknowledged that new evidence showed the Veteran's back condition was other than spina bifida, in that he had degenerative disc disease.  However, the RO found that degenerative disc disease was not shown to be related to any injury incurred in service, mainly, because the Veteran had failed to provide medical evidence of continuity of symptoms since discharge in 1970.  Otherwise, the Veteran did have congenital conditions (congenitally short pedicles of L3-L5 with congenitally small spinal canal previously denied as spina bifida) and the RO found that such was a congenital or development defect.  The Veteran did not file an appeal nor submit new and material evidence within one year of the decision and so the RO's decision became final.  38 U.S.C.A. § 7105.  

A February 2007 RO rating decision determined that new and material evidence had not been presented to reopen the claim.  The Veteran did not file an appeal nor submit new and material evidence within one year of the decision.  

The present petition to reopen this matter was received August 2006.  It is noted that reference was made therein to "clear and unmistakable error."  However, the rating decision which was the subject of clear and unmistakable error was not identified nor were any assertions made as to what error was made that would have manifestly changed the outcome.  Accordingly, a request for clear and unmistakable error has not been presented as to a prior rating decision at this time.  

The Board will consider the evidence of record since the February 1998 RO               rating decision, as this constituted the last final denial of the Veteran's claim.            See generally Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285  (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the issuance of the 2007 denial of reopening, there are several items of evidence which have been associated with the record which warrant reopening of the claim.  The Veteran now in more detail alleges having sustained back injury during a helicopter crash while he served in Vietnam.  These items are discussed below.

Several lay statements are relevant to reopening.  A May 2011 lay statement of a former member of the Veteran's unit in Vietnam recalled being responsible for removing the seats from the attack helicopters, this to make room for additional armor plating to protect the occupants such as the Veteran as a gunner, and as a necessary trade-off which did increase the risk of more serious injury to occupants if there was a crash.  An August 2014 lay statement from another service member describes witnessing the entire incident leading up to the helicopter crash involving the Veteran.  He also explains how seats were removed from the aircraft to accommodate placement of armor.

Besides this statement the Veteran has three lay witness statements that describe ongoing back problems since service.  This evidence helps prove continuity of symptomatology, which as indicated the RO considered to be unproven since service injury in a prior rating decision.  In May 2012, a former business associate attested to the Veteran's ongoing back problems since 1984.  Two more recent statements from the Veteran's son and sister recount a long-term history of seeing the Veteran intermittently incapacitated by back pain.  

This newly received evidence clearly helps substantiate continuity of symptoms of a back disorder since service, and so helps prove the essential element of a causal nexus between current disability and military service.  Consequently, the additional received evidence is "new and material" and warrants reopening the claim. 

The claim for service connection will be addressed in the remand below.  


ORDER

The claim for an earlier effective date than September 22, 2010 for the grant of service connection for diabetes mellitus is denied.

The claim for service connection for degenerative disc disease, lumbar spine, is reopened; to this extent the appeal is granted.


REMAND

The Veteran should undergo additional VA examinations on his claims for increased evaluation for diabetes mellitus and PTSD, for more recent and comprehensive medical findings.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998)               ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  In this regard, it was asserted in a June 2011 statement that the Veteran's activities are restricted due to diabetes mellitus, thus suggesting a potential worsening of the disorder.  A November 2010 statement indicates that the Veteran 2010 PTSD examination was inadequate as the examiner did not appropriately consider the Veteran's serious challenges at home in both social and occupational functioning as noted in a statement from his spouse.

Further, outstanding VA and private medical records should also be obtained.

While the Veteran had a VA examination in June 2012, the examination report noted that the Veteran did not seek treatment for his back until November 2011 and thus the disorder could not be considered related to the helicopter crash in service.  The examiner did not, however, consider the lay statements concerning continuity of symptomatology.  A March 2012 VA examination of the peripheral nerves, originally for claimed meralgia paresthetica, described the bilateral lower extremity symptoms indicated by the Veteran as consistent with "sciatica related to his lumbar spine condition."  The claim has therefore been recharacterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  It is also noted that the examiner did not address whether the Veteran has early-onset neuropathy or whether his neurologic disorder(s) are aggravated by diabetes mellitus.  Accordingly, further medical inquiry is warranted.  

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records including and "digital" or "digitized" records from the Chicago VA Medical Center dating from the 1970s to approximately 1990 and from the Madison, Wisconsin, VA Medical Center dating from 1990 to 1997.  See attorney's submission of  May 2012 requesting the RO to request any records from these facilities that have been digitized because they were informed that such records have to be specifically requested.  

2. Again request the Veteran's complete records from the Fort Myers Vet Center.  

3. Request that the Veteran provide or authorize the release of non-VA medical records, including those from Back in Action Chiropractic Clinic, National College of Chiropractic, Dr. S. Fonda, Rockford Family Practice, Dr. Valazquez and Dr. Fernandez.  See April 1997 VA triage note and April 2012 VA treatment record noting that he is seeing Dr. Fernandez for pain management.

4. If after making reasonable efforts to obtain non-Federal records or after continued efforts to obtain Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015). 

5. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is then requested that the VA examiner indicate all present symptoms and manifestations attributable to              the Veteran's service-connected PTSD. The examiner's attention is directed to a statement from the Veteran's wife received in November 2010.

6. After steps 1 to 4 are complete, schedule the Veteran for a VA examination to determine the current severity of his diabetes mellitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is then requested that the VA examiner indicate all present symptoms and manifestations attributable to              the Veteran's service-connected diabetes mellitus,                   to include indicating whether regulation of activities is required due to the Veteran's diabetes mellitus.

7.  After steps 1 to 4 are complete, schedule the Veteran for a spine and neurologic examination.  The electronic claims folder should be made available to the examiner for review.  The examiner is asked to opine respond to the questions below.

(i)  The examiner is asked to explain whether the Veteran has spina bifida and/or congenitally short pedicles of L3-L5 with congenitally small spinal canal and, if so, whether such is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.  

(ii)  If the Veteran has a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.  

(iii)  If the Veteran has a congenital or developmental disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that such pre-existed active service.  Please provide a complete explanation for the opinion.  

(iv)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.  

(v)  If any responses above are negative, and with respect to any other diagnosed back disorder, such as degenerative disc disease, provide an opinion as to whether the current spine disabilities, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.  Please provide a complete explanation for the opinion.  

The examiner's attention is directed to the Veteran's report of a helicopter accident in service and notation on the separation examination that he experienced back symptoms.

(vi)  The examiner is asked to diagnose all neurologic manifestations affecting the lower extremities.  

(vii)  The examiner should specifically address  whether the Veteran has early-onset neuropathy as he served in Vietnam.  See service treatment record dated in November 1968.  Please provide a complete explanation for the opinion.  

(viii)  With respect to any diagnosed neurologic disorder, including meralgia paresthetica, the examiner should opine whether such is at least as likely as not (50 percent or greater probability) that such is due to or caused by the service-connected diabetes mellitus and/or his lumbar spine disorder, if such is found to have been incurred or aggravated by service.  

(ix)  The examiner should also opine whether any diagnosed neurologic disorder, including meralgia paresthetica, is at least as likely as not (50 percent or greater probability) aggravated (i.e., worsened) beyond the natural progress by the service-connected diabetes mellitus and/or his lumbar spine disorder, if such is found to have been incurred or aggravated by service.  

8. Review the claims file.  If any of the directives specified in this remand have not been implemented,         take prior corrective action before readjudication.           Stegall v. West, 11 Vet. App. 268 (1998).

9. Then readjudicate the claims on appeal, in light of all additional evidence received.  If any benefit sought                on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


